UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-00524 The Dreyfus/Laurel Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Global Equity Income Fund Dreyfus International Bond Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Global Equity Income Fund January 31, 2016 (Unaudited) Common Stocks95.8% Shares Value ($) Australia.9% Dexus Property Group 449,767 Denmark.6% TDC 380,000 France2.4% Sanofi 72,067 Hong Kong1.2% Link REIT 500,500 Italy1.0% Atlantia 92,046 Netherlands7.2% Koninklijke Ahold 129,844 2,947,218 RELX 332,796 5,568,843 Royal Dutch Shell, Cl. A 145,707 3,198,425 Wolters Kluwer 178,593 6,079,623 New Zealand.4% Spark New Zealand 454,710 Norway2.0% Orkla 606,938 South Korea.8% Macquarie Korea Infrastructure Fund 284,640 Sweden1.0% TeliaSonera 504,135 Switzerland8.1% Nestle 36,232 2,668,720 Novartis 72,252 5,604,347 Roche Holding 25,990 6,761,579 Zurich Insurance Group 21,986 a 4,870,123 United Kingdom14.9% BAE Systems 353,962 2,612,476 Centrica 1,542,055 4,527,793 Cobham 693,284 2,522,801 Diageo 86,609 2,331,609 GlaxoSmithKline 336,682 6,935,880 Imperial Tobacco Group 99,177 5,373,441 Royal Mail 401,132 2,638,501 SSE 260,538 5,413,484 Vodafone Group 1,382,177 4,421,449 United States55.3% Altria Group 42,802 2,615,630 Annaly Capital Management 246,762 b 2,344,239 CA 181,884 5,225,527 Cisco Systems 183,861 4,374,053 Clorox 4,519 583,177 CMS Energy 158,160 6,149,261 Emerson Electric 97,862 4,499,695 Eversource Energy 151,304 8,140,155 Johnson & Johnson 50,532 5,277,562 Kraft Heinz 33,540 2,618,132 Las Vegas Sands 63,017 2,842,067 Mattel 202,148 5,577,263 McDonald's 49,325 6,105,449 Merck & Co. 96,675 4,898,522 Microsoft 229,332 12,633,900 Paychex 90,942 4,352,484 Philip Morris International 150,027 13,503,930 Principal Financial Group 55,851 2,122,338 Procter & Gamble 117,631 9,609,276 Reynolds American 261,973 13,085,551 Sysco 203,665 8,107,904 Two Harbors Investment 256,393 1,948,587 Verizon Communications 100,004 4,997,200 Western Union 281,722 5,025,921 Total Common Stocks (cost $216,368,724) Other Investment2.7% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,688,763) 6,688,763 c Total Investments (cost $223,057,487) % Cash and Receivables (Net) % Net Assets % REITReal Estate Investment Trust a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $20,285,269 of which $37,514,636 related to appreciated investment securities and $17,229,367 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Goods 25.5 Health Care 14.4 Consumer Services 12.8 Utilities 9.8 Financial 9.5 Technology 9.0 Industrial 7.7 Telecommunications 5.8 Money Market Investment 2.7 Oil & Gas 1.3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases: Japanese Yen, Expiring 2/18/2016 a 2,218,007,997 16,896,546 GBP 18,327,044 GBPBritish Pound Counterparties: a JP Morgan Chase Bank Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 136,637,823 - - Equity Securities - Foreign Common Stocks† - 100,016,170 †† - Mutual Funds 6,688,763 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - 1,430,498 - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. ††† Amount shown represents unrealized appreciation at period end. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus International Bond Fund January 31, 2016 (Unaudited) Coupon Maturity Principal Bonds and Notes94.9% Rate (%) Date Amount ($) a Value ($) Australia4.6% Australian Government, Sr. Unscd. Bonds, Ser. 139 AUD 3.25 4/21/25 59,300,000 Canada5.0% Canadian Government, Bonds CAD 2.25 6/1/25 37,450,000 29,140,105 Canadian Government, Treasury Bonds CAD 3.50 12/1/45 12,555,000 11,892,701 CNH Capital Canada Receivables Trust, Ser. 2014-1A, Cl. A2 CAD 1.80 10/15/20 10,020,384 b 7,180,071 Chile.4% Codelco, Sr. Unscd. Notes 4.50 9/16/25 4,125,000 b,c France3.4% Bavarian Sky, Ser. FRE1, Cl. A EUR 0.10 4/20/24 3,101,905 d 3,361,954 Electricite de France, Jr. Sub. Notes EUR 5.38 1/29/49 3,100,000 d 3,176,806 French Government, Bonds EUR 1.00 11/25/25 23,150,000 25,926,064 Germany6.5% Allianz, Sub. Notes EUR 5.63 10/17/42 7,200,000 d 9,106,220 German Government, Bonds EUR 0.50 2/15/25 22,675,000 25,221,322 German Government, Bonds EUR 2.50 8/15/46 14,865,000 22,058,915 Volkswagen Car Lease, Ser. 21, Cl. A EUR 0.00 2/21/21 2,310,343 d 2,496,823 Vonovia Finance, Gtd. Notes EUR 1.63 12/15/20 4,100,000 4,467,650 Ghana.6% Ghanaian Government, Sr. Unscd. Notes 8.50 10/4/17 6,000,000 Hungary.2% Hungarian Development Bank, Govt. Gtd. Notes 6.25 10/21/20 2,100,000 b Iceland.3% Icelandic Government, Unscd. Notes 4.88 6/16/16 2,394,000 Indonesia1.1% Indonesian Government, 6.75 1/15/44 10,000,000 Ireland3.0% Irish Government, Bonds EUR 1.00 5/15/26 14,145,000 15,368,297 Irish Government, Bonds EUR 2.00 2/18/45 1,610,000 1,778,310 Irish Government, Bonds EUR 2.40 5/15/30 9,670,000 11,892,347 Italy14.6% Enel, Sr. Unscd. Bonds EUR 4.88 2/20/18 6,285,000 7,444,870 Intesa Sanpaolo, Sr. Unscd. Notes EUR 3.00 1/28/19 3,565,000 4,120,201 Italian Government, Treasury Bonds EUR 1.50 8/1/19 26,435,000 29,968,849 Italian Government, Treasury Bonds EUR 3.50 6/1/18 23,435,000 27,468,056 Italian Government, Treasury Bonds EUR 4.75 9/1/44 9,590,000 b 15,015,517 Italian Government, Sr. Unscd. Notes EUR 2.36 9/15/24 31,495,000 b 39,487,761 Italian Government, Sr. Unscd. Bonds EUR 2.97 9/15/23 9,505,000 e 13,766,490 Telecom Italia, Sr. Unscd. Notes GBP 6.38 6/24/19 2,950,000 4,546,707 Japan11.3% Japanese Government, Sr. Unscd. Bonds, Ser. 336 JPY 0.50 12/20/24 2,020,350,000 17,366,566 Japanese Government, Sr. Unscd. Bonds, Ser. 44 JPY 1.70 9/20/44 6,736,000,000 64,068,977 Japanese Government, Sr. Unscd. Bonds, Ser. 19 JPY 0.10 9/10/24 3,225,300,000 f 28,087,937 Mexico4.1% Banco Nacional Comercio, Sr. Unscd. Notes 4.38 10/14/25 5,100,000 b 5,082,150 Mexican Government, Bonds, Ser. M MXN 4.75 6/14/18 620,250,000 34,525,811 Morocco3.4% Moroccan Government, Sr. Unscd. Bonds EUR 3.50 6/19/24 19,025,000 20,722,207 Moroccan Government, Sr. Unscd. Notes EUR 4.50 10/5/20 10,150,000 12,057,049 Netherlands3.2% ABN Amro Bank, Sub. Notes 4.75 7/28/25 8,675,000 b 8,644,039 Deutsche Annington Finance, Gtd. Notes EUR 3.63 10/8/21 1,575,000 1,888,940 ING Groep, Jr. Sub. Notes 6.50 12/29/49 3,155,000 d 3,082,435 Rabobank Nederland, Sub. Bonds EUR 2.50 5/26/26 9,066,000 d 9,873,622 Volkswagen International Finance, Gtd. Notes 1.60 11/20/17 280,000 b,c 272,883 Volkswagen International Finance, Gtd. Notes 2.38 3/22/17 3,050,000 b 3,046,026 Volkswagen International Finance, Gtd. Bonds EUR 3.75 3/29/49 4,500,000 d 4,448,278 New Zealand.4% New Zealand Government, Sr. Unscd. Bonds NZD 2.06 9/20/25 6,002,000 g Norway.2% Norwegian Government, Bonds, Ser. 474 NOK 3.75 5/25/21 17,145,000 b Peru.2% Peruvian Government, Sr. Unscd. Bonds EUR 2.75 1/30/26 1,700,000 Poland1.0% Polish Government, Sr. Unscd. Notes EUR 1.50 9/9/25 9,300,000 Serbia.3% Serbian Government, Sr. Unscd. Notes 7.25 9/28/21 2,500,000 Singapore1.9% Singapore Government, Sr. Unscd. Bonds SGD 3.00 9/1/24 24,000,000 Slovenia.3% Slovenian Government, Sr. Unscd. Notes 5.25 2/18/24 2,525,000 Spain3.5% BBVA Subordinated Capital, Gtd. Notes EUR 3.50 4/11/24 2,300,000 d 2,559,141 Santander Issuances, Gtd. Notes EUR 2.50 3/18/25 2,800,000 2,855,032 Spanish Government, Bonds EUR 5.75 7/30/32 6,360,000 10,296,330 Spanish Government, Unscd. Notes EUR 1.60 4/30/25 13,650,000 b 14,999,459 Telefonica Emisiones, Gtd. Notes EUR 3.96 3/26/21 2,600,000 3,189,378 Supranational1.5% Asian Development Bank, Sr. Unscd. Notes CNY 2.85 10/21/20 29,000,000 4,151,437 European Investment Bank, Sr. Unscd. Bonds JPY 1.40 6/20/17 36,300,000 306,646 International Bank for Reconstruction & Development, Sr. Unscd. Notes AUD 3.50 1/24/18 14,300,000 10,353,450 Sweden1.4% Swedish Government, Bonds, Ser. 1047 SEK 5.00 12/1/20 92,625,000 United Kingdom8.0% Abbey National Treasury Service, Gtd. Notes EUR 1.13 3/10/25 6,000,000 6,270,416 Bank of Scotland, Sub. Bonds GBP 9.38 5/15/21 3,580,000 6,479,193 Diageo Finance, Gtd. Notes EUR 2.38 5/20/26 3,050,000 3,607,528 Lloyds Bank, Sr. Unscd. Notes GBP 2.75 12/9/18 5,325,000 7,797,339 Lloyds Bank, Sub. Notes EUR 6.50 3/24/20 3,050,000 3,956,509 Royal Bank of Scotland Group, Sub. Notes 6.00 12/19/23 4,265,000 4,529,306 Royal Bank of Scotland Group, Jr. Sub. Bonds 8.00 12/29/49 2,075,000 d 2,134,656 Royal Bank of Scotland Group, Jr. Sub. Bonds 7.50 12/29/49 2,100,000 d 2,142,000 United Kingdom Gilt, Unscd. Bonds GBP 3.25 1/22/44 13,685,000 23,068,799 United Kingdom Gilt, Unscd. Bonds GBP 3.50 1/22/45 10,000,000 17,633,371 United States14.5% Alcatel-Lucent USA, Sr. Unscd. Notes 6.45 3/15/29 2,385,000 2,477,419 Ally Financial, Gtd. Notes 3.50 1/27/19 3,415,000 3,342,431 Alternative Loan Trust, Ser. 2004-18CB, Cl. 4A1 5.50 9/25/34 3,523,061 3,663,715 American International Group, Jr. Sub. Debs. Ser. A2 GBP 5.75 3/15/67 3,450,000 d 4,984,606 Bear Stearns ALT-A Trust, Ser. 2004-2, Cl. 2A1 2.67 3/25/34 1,976,876 d 1,964,722 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2005-PWR10, Cl. AJ 5.56 12/11/40 1,888,907 d 1,858,905 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR17, Cl. AJ 5.87 6/11/50 5,125,000 d 5,069,780 Bear Stearns Commercial Mortgage Securities Trust, Ser. 2007-PWR18, Cl. AJ 6.18 6/11/50 3,300,000 d 3,197,715 Celgene, Sr. Unscd. Notes 5.00 8/15/45 2,800,000 2,803,469 Commercial Mortgage Trust, Ser. 2013-CR6, Cl. C 3.78 3/10/46 1,700,000 b,d 1,632,360 Commercial Mortgage Trust, Ser. 2013-CR11, Cl. C 5.17 10/10/46 3,100,000 b,d 3,213,689 Credit Suisse Mortgage Trust, Ser. 2014-USA, Cl. E 4.37 9/15/37 9,470,000 b 8,439,819 Extended Stay America Trust, Ser. 2013-ESH7, Cl. D7 4.04 12/5/31 3,117,000 b,d 3,136,656 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. FFX 3.38 12/15/19 2,770,000 b,d 2,537,152 GAHR Commercial Mortgage Trust, Ser. 2015-NRF, Cl. EFX 3.38 12/15/19 6,160,000 b,d 5,752,936 General Electric, Jr. Sub. Notes, Ser. D 5.00 12/29/49 3,703,500 d 3,809,976 Hilton USA Trust, Ser. 2013-HLT, Cl. DFX 4.41 11/5/30 3,515,000 b 3,533,737 HP Enterprise, Gtd. Notes 6.35 10/15/45 2,900,000 b 2,631,446 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-LDP9, Cl. AM 5.37 5/15/47 8,095,000 8,171,828 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2006-CB17, Cl. AM 5.46 12/12/43 6,360,000 6,396,258 JP Morgan Chase Commercial Mortgage Securities Trust, Ser. 2007-LDPX, Cl. AM 5.46 1/15/49 6,615,000 d 6,656,383 KeyCorp Student Loan Trust, Ser. 1999-B, Cl. CTFS 1.11 11/25/36 2,533,856 d 2,421,452 Long Beach Mortgage Loan Trust, Ser. 2004-1, Cl. M2 1.25 2/25/34 703,122 d 664,351 Merrill Lynch Mortgage Trust, Ser. 2006-C1, Cl. AJ 5.76 5/12/39 6,735,000 d 6,638,774 ML-CFC Commercial Mortgage Trust, Ser. 2006-4, Cl. AJ 5.24 12/12/49 4,550,000 4,507,553 ML-CFC Commercial Mortgage Trust, Ser. 2007-9, Cl. AJ 6.19 9/12/49 5,375,000 d 5,131,574 Morgan Stanley Capital I Trust, Ser. 2007-IQ14, Cl. AM 5.70 4/15/49 4,460,000 d 4,534,594 Morgan Stanley Mortgage Loan Trust, Ser. 2005-1, Cl. 4A1 0.72 3/25/35 976,118 d 890,336 Popular ABS Mortgage Pass-Through Trust, Ser. 2006-D, Cl. A2 0.58 11/25/46 988,747 d 959,767 Scientific Games International, Gtd. Notes 10.00 12/1/22 3,085,000 2,159,500 T-Mobile USA, Gtd. Notes 6.00 3/1/23 3,825,000 3,865,163 UBS-Barclays Commercial Mortgage Trust, Ser. 2013-C5, Cl. C 4.09 3/10/46 1,700,000 b,d 1,624,424 Volkswagen Group of America Finance, Gtd. Notes 1.25 5/23/17 2,670,000 b 2,617,011 Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C29, Cl. AJ 5.37 11/15/48 4,940,000 d 4,861,518 Wachovia Bank Commercial Mortgage Trust, Ser. 2007-C32, Cl. AJ 5.72 6/15/49 5,205,000 d 5,050,905 WFRBS Commercial Mortgage Trust, Ser. 2013-C11, Cl. C 4.12 3/15/45 1,855,000 d 1,807,668 ZFS Finance (USA) Trust V, Jr. Sub. Cap. Secs. 6.50 5/9/67 7,785,000 b,d 7,847,280 Total Bonds And Notes (cost $966,723,674) Principal Short-Term Investments1.6% Amount ($) Value ($) U.S. Treasury Bills: 0.21%, 2/11/16 7,320,000 h 7,319,590 0.23%, 3/31/16 7,835,000 7,831,286 Total Short-Term Investments (cost $15,151,618) Other Investment1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,597,406) 14,597,406 i Investment of Cash Collateral for Securities Loaned.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,086,840) 3,086,840 i Total Investments (cost $999,559,538) % Cash and Receivables (Net) % Net Assets % a Principal amount stated in U.S. Dollars unless otherwise noted. AUDAustralian Dollar CADCanadian Dollar CNYChinese Yuan Renminbi EUREuro GBPBritish Pound JPYJapanese Yen MXNMexican New Peso NOKNorwegian Krone NZDNew Zealand Dollar SEKSwedish Krona SGDSingapore Dollar b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, these securities were valued at $145,245,549 or 15.0% of net assets. c Security, or portion thereof, on loan. At January 31, 2016, the value of the fund's securities on loan was $4,088,449 and the value of the collateral held by the fund was $4,957,730, consisting of cash collateral of $3,086,840 and U.S. Government and Agency securities valued at $1,870,890. d Variable rate securityinterest rate subject to periodic change. e Principal amount for accrual purposes is periodically adjusted based on changes in the Italian Consumer Price Index. f Principal amount for accrual purposes is periodically adjusted based on changes in the Japanese Consumer Price Index. g Principal amount for accrual purposes is periodically adjusted based on changes in the New Zealand Consumer Price Index. h Held by or on behalf of a counterparty for open financial futures contracts. i Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $46,942,259 of which $7,610,041 related to appreciated investment securities and $54,552,300 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Non-U.S. Government 68.0 Securitized 12.1 Corporate-Investment Grade 11.1 Corporate-High Yield 3.7 Cash & Equivalents 1.8 U.S. Government 1.6 † Based on net assets. STATEMENT OF FINANCIAL FUTURES January 31, 2016 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 1/31/2016 ($) Financial Futures Long Australian 3 Year Bond 1,210 95,909,402 March 2016 647,515 Australian 10 Year Bond 303 27,752,289 March 2016 577,230 Canadian 10 year Bond 433 44,149,989 March 2016 951,900 Euro-Bobl 36 5,164,585 March 2016 57,689 U.S. Treasury 10 Year Notes 350 45,352,344 March 2016 652,018 Financial Futures Short Euro BTP Italian Government Bond 50 (7,579,812 ) March 2016 (171,784 ) Long Gilt 44 (7,543,573 ) March 2016 (189,471 ) U.S. Treasury 5 Year Notes 129 (15,566,672 ) March 2016 (260,583 ) U.S. Treasury Ultra Long Bond 86 (14,292,125 ) March 2016 (682,146 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 2/29/2016 a 26,630,000 38,004,525 37,946,491 (58,034 ) Euro, Expiring: 2/29/2016 a 26,915,000 29,169,939 29,177,734 7,795 2/29/2016 b 11,990,000 13,047,317 12,997,995 (49,322 ) Indian Rupee, Expiring 3/31/2016 c 2,092,680,000 30,547,219 30,499,241 (47,978 ) Indonesian Rupiah, Expiring: 3/31/2016 a 58,858,240,000 4,132,577 4,220,439 87,862 3/31/2016 c 33,446,025,000 2,367,331 2,398,252 30,921 3/31/2016 d 46,097,735,000 3,263,556 3,305,445 41,889 Japanese Yen, Expiring: 2/29/2016 a 21,061,100,000 178,836,266 174,061,569 (4,774,697 ) 2/29/2016 b 146,300,000 1,231,804 1,209,111 (22,693 ) South African Rand, Expiring 3/31/2016 a 66,560,000 3,986,942 4,139,205 152,263 Sales: Proceeds ($) Australian Dollar, Expiring 2/29/2016 e 87,835,000 61,183,226 62,076,696 (893,470 ) Canadian Dollar, Expiring 2/29/2016 a 21,545,000 15,114,101 15,379,297 (265,196 ) Japanese Yen, Expiring 2/2/2016 b 356,813,357 3,003,012 2,947,287 55,725 Mexcian New Peso, Expiring 3/31/2016 b 464,765,000 25,137,923 25,511,685 (373,762 ) New Zealand Dollar, Expiring 2/29/2016 e 17,430,000 11,255,945 11,266,416 (10,471 ) Singapore Dollar, Expiring 2/29/2016 a 48,490,000 33,903,164 34,017,877 (114,713 ) South Korean Won, Expiring 3/31/2016 a 23,499,760,000 19,406,534 19,570,901 (164,367 ) Swedish Krona, Expiring 2/29/2016 b 36,990,000 4,311,541 4,313,104 (1,563 ) Swiss Franc, Expiring 2/29/2016 e 7,735,000 7,629,936 7,560,063 69,873 Taiwan Dollar, Expiring 3/31/2016 c 684,730,000 20,236,311 20,545,577 (309,266 ) 250,657 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a JP Morgan Chase Bank b Goldman Sachs International c Citigroup d HSBC e Bank of America OTC CREDIT SWAPS EXCH INT SWAPS The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 17,084,418 - Commercial Mortgage-Backed - 93,754,228 - Corporate Bonds † - 151,259,626 - Foreign Government - 651,165,112 - Mutual Funds 17,684,246 - - Residential Mortgage-Backed - 6,518,773 - U.S. Treasury - 15,150,876 - Other Financial Instruments: Financial Futures †† 2,886,352 - - Forward Foreign Currency Exchange Contracts †† - 696,985 - Swaps†† - Liabilities ($) Other Financial Instruments: Financial Futures †† (1,303,984 ) - - ) Forward Foreign Currency Exchange Contracts †† - (7,085,532 ) - ) Swaps†† - (13,620,035 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the fund's Board. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. For financial reporting purposes, forward rate agreements are classified as interest rate swaps. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Interest Rate Swaps: Interest rate swaps involve the exchange of commitments to pay and receive interest based on a notional principal amount. The fund enters into these agreements for a variety of reasons, including to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. The fund may elect to pay fixed rate and receive a floating rate, or receive a fixed rate and pay a floating rate on a notional principal amount. The net interest received or paid on interest rate swap agreements is included within unrealized appreciation (depreciation) on swap contracts in the Statement of Assets and Liabilities. Interest rate swaps are valued daily and the change, if any, is recorded as an unrealized gain or loss in the Statement of Operations. When a swap contract is terminated early, the fund records a realized gain or loss equal to the difference between the current realized value and the expected cash flows. The fund’s maximum risk of loss from counterparty credit risk is the discounted net value of the cash flows to be received from the counterparty over the contract’s remaining life, to the extent that the amount is positive. This risk is mitigated by having a master netting arrangement between the fund and the counterparty and by the posting of collateral by the counterparty to the fund to cover the fund’s exposure to the counterparty. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus/Laurel Funds Trust By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23, 2016 By: /s/ James Windels James Windels Treasurer Date: March 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
